This document has duplicate front pages. The optionee must sign one of these
duplicate pages and return it to the corporate secretary’s office in Benton
Harbor, Michigan, U.S.A

 

Exhibit 10(ii)

 

WHIRLPOOL CORPORATION

 

Strategic Excellence Program

NAR 2004 Target Phantom Restricted Stock Unit and Target Cash Unit

Grant Document

 

Granted To

--------------------------------------------------------------------------------

   Grant Date


--------------------------------------------------------------------------------

  

Target

Number of

Cash Units

--------------------------------------------------------------------------------

  

Target

Number of
Phantom
Restricted

Shares

--------------------------------------------------------------------------------

  

Social

Security

Number

--------------------------------------------------------------------------------

 

1. The Human Resources Committee of the Board of Directors (the “Committee”) of
Whirlpool Corporation (also referred to as the “Company”) has granted to you a
phantom restricted stock target award and a cash unit target award (the “Grant”)
pursuant to Strategic Excellence Program under the 2002 Omnibus Stock and
Incentive Plan (the “Omnibus Plan”). The Strategic Excellence Program (“SEP”)
for 2004 is a long-term incentive vehicle with a 1 year measurement period to
determine the final number of restricted stock units and cash units, if any, you
are eligible to receive and vest in and then a 2 year vesting period. If company
performance meets goals at the end of the 1 year measurement period, your final
restricted stock units and cash units will be determined and will vest over a 2
year period as indicated below. All vested amounts shall be paid by the Company
in shares of common stock and cash (subject to applicable tax withholding) as
soon as administratively feasible.

 

Restricted Stock Shares and Cash Units

--------------------------------------------------------------------------------

 

Date of Vesting

--------------------------------------------------------------------------------

(Final number based on meeting 2004 performance goals) 50% of the final share
units/cash units   Grant anniversary date, 2006 50% of the final share
units/cash units   Grant anniversary date, 2007

--------------------------------------------------------------------------------

I hereby acknowledge receipt of this Grant and understand that it is governed by
the Omnibus Plan referred to above, as amended, a copy of which has been given
to me with this Agreement or has previously been provided. I acknowledge that I
am aware of the provisions contained in this document and in the Omnibus Plan
and understand that the Committee or the Board of Directors may terminate or
amend the Omnibus Plan. I further acknowledge that the Grant hereby made to me
does not, under any circumstances, create any right for me to receive any grant
in the future.

 

Signature                                                               Date
                                                             

 

 

04SEP(RS&CASH)-NAR (2/17/04)

 



--------------------------------------------------------------------------------

This document has duplicate front pages. The optionee must sign one of these
duplicate pages and return it to the corporate secretary’s office in Benton
Harbor, Michigan, U.S.A

 

2. If you cease to be employed by the Company or any of its subsidiaries due to
retirement, disability, or death after a minimum of six months of the
performance period has been completed but prior to the end of the performance
period, you or your beneficiary shall be eligible for a pro-rated payout of your
Grant in the event the Company meets the performance goals for the Grant. In
such case, the payout shall be (i) based on an individual performance multiplier
of 1, (ii) pro-rated based on the number of days in the performance year that
you were an employee, and (iii) payable as soon as administratively feasible
after the Human Resources Committee of the Board has approved the performance
results.

 

3. If you cease employment for any reason prior to the completion of six months
of the performance period, your Grant shall terminate on the date you cease
employment and you shall not be entitled to any payment of any kind whatsoever
under this Grant.

 

4. If you cease to be employed by the Company or any of its subsidiaries due to
retirement, disability, or death after the performance period ends for this
Grant but prior to the vesting dates of this Grant, the Company will accelerate
the vesting of any awards earned as a result of meeting the performance goals
established under this Grant and pay to you or your beneficiary all amounts owed
hereunder as soon as administratively feasible.

 

5. If you cease to be employed by the Company or any of its subsidiaries for any
reason other than retirement, disability, or death prior to the completion of
the performance period, your Grant shall terminate on the date you cease to be
so employed and you shall not be entitled to any payment of any kind whatsoever
under this Grant.

 

6. If you cease to be employed by the Company or any of its subsidiaries for any
reason other than retirement, disability or death after the performance period
ends for this Grant but prior to the vesting dates of this Grant, your then
unvested Grant shall terminate immediately and you shall not be entitled to any
payment of any kind whatsoever under this Grant.

 

7. If the performance goals are met for this Grant, the Company will pay any
vested amount owed to you as a result of meeting those performance goals as soon
as administratively feasible after the vesting dates set forth in this Grant. If
you die while employed by the Company or any of its subsidiaries, your
beneficiary under the Omnibus Plan shall be entitled to receive any vested
amount owed under this Grant.

 

8. (a) If there is a stock dividend or stock split, or combination or other
increase or reduction in the number of issued shares of common stock of the
Company, the Board of Directors or the Committee may make such adjustments in
the number and type of phantom restricted share units authorized by the Omnibus
Plan and the number and type of shares subject to restrictions outstanding under
the Omnibus Plan and this Grant.

 

(b) If there is a change in control of Whirlpool Corporation as defined in the
Company’s Employees Pension Plan, (i) the performance period under this Grant
will be deemed to be completed and an award at target will immediately vest if
this Grant is not assumed or (ii) if the performance period has been completed,
any portion of this Grant which has not already vested shall immediately vest if
this Grant is not assumed, and in either event the vested award shall be cashed
out at fair market value, or shall be converted into an equivalent award in any
successor company with equal value and substantially the same terms.

 

 

04SEP(RS&CASH)-NAR (2/17/04)

 



--------------------------------------------------------------------------------

This document has duplicate front pages. The optionee must sign one of these
duplicate pages and return it to the corporate secretary’s office in Benton
Harbor, Michigan, U.S.A

 

9. You cannot transfer your Grant to another person. Any attempted transfer or
other disposition of your Grant shall be void and shall nullify your Grant,
resulting in the cancellation of your Grant by the Company. Your Grant does not
constitute an employment contract. It does not guarantee employment for any
period of time.

 

10. You do not have any right in, to, or with respect to any of the shares of
common stock of the Company (including any voting rights or rights with respect
to any dividends of any nature associated with the common stock) issuable under
this Grant pursuant to the Omnibus Plan until the Grant has vested and is
settled by issuance of such shares of common stock to you.

 

11. If the payment of your Grant requires withholding of tax under any foreign,
federal, state, or local law, the Company will retain an amount to satisfy that
withholding obligation from any payment otherwise due to you.

 

12. If, at any time within three years after all or any portion of this Grant is
paid, you engage in any activity in competition with any activity of the
Company, or inimical, contrary or harmful to the interests of the Company,
including but not limited to: (a) accepting employment with or serving as a
consultant, advisor, or in any other capacity to an employer that is in
competition with or acting against the interests of the Company, including
employing or recruiting any present, former, or future employee of the Company;
or (b) disclosing or misusing any confidential information or material
concerning the Company, then (1) this Grant shall terminate effective upon the
date on which you enter into such activity, and (2) any payment made to you
pursuant to this Grant shall be promptly paid by you to the Company.

 

13. Your Grant and any shares acquired pursuant to this Grant have been
registered only under the federal securities laws of the United States, and the
Company has no obligation to register this Grant or any such shares under any
other laws. Any shares acquired pursuant to this Grant may not be sold,
transferred, or otherwise traded without the registration under or an exemption
from any securities laws applicable to you, and each certificate representing
such shares will bear an appropriate legend to that effect. As of the date of
this Grant, an exemption would be available for residents of Ontario, Canada for
sales properly made through the New York Stock Exchange or the Chicago Stock
Exchange in the United States, provided that certain limitations relating to the
maximum number of holders of Whirlpool common stock in Ontario, Canada, and the
maximum number of shares held by them, continue to be met and the Company
continues to be subject to the reporting requirements of the United States
Securities Exchange Act of 1934; however, there can be no assurance that any
such exemption will be available at any future date.

 

14. The Board or the Committee may change the terms of your Grant at any time to
comply with applicable Omnibus Plan interpretation, federal or state
regulations, or statutory enactment.

 

CONGRATULATIONS  

Jeff M. Fettig

Chairman of the Board

and Chief Executive Officer

 

 

04SEP(RS&CASH)-NAR (2/17/04)

 